Citation Nr: 0717547	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  06-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1981 to April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In that rating decision, the RO 
denied the veteran's claim for a rating greater than 10 
percent for PTSD.  The veteran perfected an appeal of this 
decision by filing a timely notice of disagreement and 
substantive appeal (VA Form 9). 

In an April 2006 rating decision, the RO granted a rating 
increase to 30 percent for PTSD.  Since the current 30 
percent evaluation is not the maximum rating under the 
applicable rating criteria and the veteran has not withdrawn 
her appeal, the issue of entitlement to a rating in excess of 
30 percent for PTSD remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

In December 2006, the veteran testified before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing has been associated with the claims file.

The Board further notes that the veteran was represented by 
an Attorney At Law and the Attorney filed the veteran's 
claim, notice of disagreement and substantive appeal.  In a 
July 2006 document, the Attorney indicated that she was 
withdrawing her representation of the veteran.  The attorney 
provided the veteran notice of her withdrawal as 
representative and the veteran is currently unrepresented.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected PTSD is not productive of 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; the preponderance of 
the evidence is against finding that the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a June 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the June 2004 letter was issued 
before the September 2004 rating decision which denied the 
benefit sought on appeal; and, thus, the notice was timely.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

With respect to the Dingess requirements, the June 2004 
letter failed to provide notice of the type of evidence 
necessary to establish an effective date for the claim on 
appeal, and although the veteran was later provided such 
notice, this notice was not timely.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).  The Board 
specifically finds, however, that the veteran is not 
prejudiced in this case as her claim is for entitlement to an 
increased rating and she was given specific notice with 
respect to an increased rating claim and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  See Sanders 
v. Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 2007).  
Thus, the Board finds that VA met its duty to notify the 
veteran of her rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The veteran testified 
before the undersigned Veterans Law Judge in December 2006.  
In addition, the veteran underwent VA examinations in July 
2004 and February 2006.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).   It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.


Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by Global Assessment of Functioning (GAF) 
scores that mental health professionals assign upon 
examination of a patient.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  See 38 C.F.R. § 4.130 (2006).  




Factual Background

The veteran was granted service connection for PTSD in a July 
1994 rating decision and the veteran appealed the rating 
assigned.  In a September 1998 decision, the Board denied the 
veteran's claim for a rating in excess of 10 percent for 
PTSD.

In the June 2004 claim filed by her then Attorney 
representative, the veteran asserted that her PTSD warranted 
a 70 percent rating.  Therefore, the veteran has appealed the 
previously established rating.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran has asserted that she had many significant 
symptoms of PTSD.   She noted that stress and being intimate 
will trigger flashbacks of the in-service personal assault 
that led to her PTSD and reported that she had nightmares 
about once a month.  She asserted that she is irritable with 
periods of violence in which she breaks things.  In the June 
2004 claim, the veteran was noted to have daily suicidal 
thoughts with a planned methodology and that depression 
pervaded her entire being.  In an August 2004 letter, the 
veteran wrote that she wished she was dead three to four 
times a week.  She has noted extreme difficulty with her 
relationships with family and with personal relationships.  

At the time of her December 2006 Board hearing, the veteran 
submitted two statements from people who had known the 
veteran for several years and a letter from her daughter.  
The two statements from acquaintances remark that the veteran 
is very suicidal, stressed and has major anxiety and thinks 
people around her are talking about her.  The veteran was 
also noted to have low self esteem and to make bad choices.  
The two women remarked that she had difficulties in her 
personal relationships.  The veteran's daughter wrote a 
letter detailing the veteran's behavior.  She noted that the 
veteran would break things when upset and that the veteran 
has hit herself in the head with a hammer.


In the veteran's Board hearing testimony, she noted that she 
had anxiety, depression and felt worthless.  She reported 
that she felt that her PTSD affected her job.  She noted that 
she provides health care in people's home; she indicated that 
there were male patients for whom she would not provide care.  
She noted she worked between 20 and 37 hours a week.  She 
further indicated that she hoped to enter a field involving 
medical records so that she did not have to interact with 
people as frequently.  The veteran also discussed that she 
usually enters relationships with men who become emotionally 
abusive.  She noted that she lived alone and was unable to 
live with anyone.

The veteran underwent a VA examination in July 2004.  The 
examiner found that no clinical significant psychosocial 
dysfunction could be attributed to any PTSD like symptoms.  
The examiner diagnosed the veteran as having a mixed 
anxiety/depressed mood disorder and personality disorder with 
antisocial traits.

The veteran and her then Attorney representative objected to 
the contents of the July 2004 examination report.  The 
Attorney noted that the claim was for an increase rating for 
PTSD and not an examination to determine whether the veteran 
had a true diagnosis of PTSD.  The veteran requested another 
examination by a different examiner.

The veteran underwent this additional VA examination in 
February 2006.  The examiner noted review of the claims file, 
including the reports from previous VA examinations.  The 
examiner noted that the veteran was sharing her apartment 
with her significant other.  The veteran reported to the 
examiner that she had been experiencing a lot of anxiety and 
panic attacks that were like flashbacks.  She also noted that 
she had frequent violent outbursts.  She noted that during 
the last 12 months she had missed one day of work due to her 
PTSD symptoms.  

The veteran babysat her grandchildren on occasion and was in 
regular contact with other family members.  She reported 
having exasperating arguments with her current boyfriend.  
The veteran denied a history of suicide attempts; she stated 
that the thoughts were there but that she could not commit 
suicide.

The examiner found that the veteran showed occupational and 
social impairment due to mild or transient symptoms that 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  He noted, 
however, that she did report depressed mood, anxiety, and 
panic attacks that she characterized as occurring weekly.

The examiner found that the veteran's thought process and 
communication were unimpaired and did not show evidence of 
hallucinations or delusional thinking.  The veteran was fully 
orientated and her memory function was found to be 
unimpaired.  The veteran did not describe nor exhibit any 
obsessive or ritualistic behavior.  The examiner found that 
the veteran's PTSD was manifested by a "numbing" symptom."  

The examiner diagnosed the veteran as having PTSD and 
assigned a GAF score of 65.  During the Board hearing, the 
veteran voiced satisfaction with the February 2006 VA 
examination.

The claims file also includes records from the veteran's VA 
psychiatric treatment, including her military sexual trauma 
group therapy.  The psychiatric clinical nurse specialist 
leading the therapy sessions assigned GAF scores to the 
veteran after many of the sessions and treatment.  The lowest 
GAF score assigned was a 55 in April 2006 and the highest was 
a 68 in October 2005.

Analysis

The Board finds that the weight of the competent and 
probative evidence indicates that the veteran's PTSD is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks and finds 
that the criteria for a rating in excess of 30 percent are 
not met.

Due to the veteran's objection to the July 2004 VA 
examination report, the Board does not consider that 
examination report in its determination.  The Board, however, 
does rely on the February 2006 VA examination report; as 
noted, the veteran indicated that she also was satisfied with 
this examination.  Hearing transcript, page 6.  The examiner 
reviewed the claims file, including reports from previous VA 
examination reports, and interviewed the veteran at length.  
The Board finds that this was a comprehensive examination 
regarding the veteran's psychiatric health and finds that the 
examiner's opinion has substantial probative value.  The 
examination found that the veteran had mild symptomatology 
and assigned a GAF score of 65, which is indicative of mild 
symptoms.  

Although the veteran has been assigned, on occasion, lower 
GAF scores in her PTSD group, review of the records in their 
entirety does not present evidence that the veteran's 
disability more nearly approximates the criteria for a 50 
percent rating.  Further, although the Board has taken the 
veteran's testimony/statements and the statements she had 
submitted written by her daughter and two acquaintances into 
consideration, the Board finds that they do not provide the 
basis for the granting of a higher rating.  The Board finds 
that the medical evidence of record, especially the February 
2006 VA examination report, is more probative regarding the 
current severity of the veteran's PTSD symptoms.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The record indicates that the veteran works 
between 20 to 37 hours a week.  The Board does not doubt that 
limitation caused by PTSD has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  In his February 2006 VA 
examination report, the examination found that the veteran's 
PTSD had not caused a clinically significant impairment in 
occupational functioning.  During the last 12 months, she had 
missed one day of work due to her PTSD symptoms.  

The Board therefore finds that there has been no showing by 
the veteran that PTSD causes marked interference with 
employment or necessitated frequent hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a rating in excess of 30 percent for PTSD must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


